128 U.S. 435 (1888)
UNITED STATES
v.
FOSTER.
No. 1162.
Supreme Court of United States.
Submitted November 5, 1888.
Decided November 19, 1888.
APPEAL FROM THE COURT OF CLAIMS.
*437 Mr. Assistant Attorney General Howard and Mr. F.P. Dewees for appellants.
Mr. Robert B. Lines and Mr. John Paul Jones for appellee.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
There is no claim that the plaintiff did not receive, on his first warrant as gunner, that is, for the whole period of his first continuous service in that position, all the compensation to which he was entitled as gunner, under the law as it was during that period. And it is found, in effect, that he has received credit, on his second warrant as gunner, for the actual time of his entire service prior to December 27, 1869, both as enlisted man and gunner, counting such service as if it had been continuous and in the regular navy in the lowest grade, having graduated pay held by him after he re-entered the service, that is, in the grade of gunner. In our judgment, he is not entitled to more under existing legislation. The acts of 1882 and 1883 do not require or authorize a restatement of the pay accounts of an officer of the navy who served in the regular or volunteer army or navy, so as to give him credit in the grade held by him, prior to their passage, for the time he served in the army or navy before reaching that grade. Congress only intended to give him credit in the grade held by him, after those acts took effect, for all prior services, whether as an enlisted man or officer, counting such services, however separated by distinct periods of time, as if they had been continuous and in the regular navy in the lowest grade having graduated pay held by him since last entering the service; and that credit has been given to the plaintiff. In this view, the conclusion reached by the Court of Claims was erroneous.
The judgment is reversed with directions to dismiss the petition.